IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


ANDREW ALLEN ECK,                               )       No. 80879-6-I
                                                )
                      Appellant,                )
                                                )       DIVISION ONE
                      v.                        )
                                                )
STATE OF WASHINGTON,                            )
                                                )       UNPUBLISHED OPINION
                      Respondent.               )
                                                )

       MANN, C.J. — Andrew Eck appeals the sentencing court’s imposition of a

domestic violence program called “Thinking for a Change” as a condition of his

community custody. Eck argues that the trial court abused its discretion by imposing

Thinking for a Change because the program is unrelated to his crime. We affirm.

                                               I.   FACTS

       In 2017, Eck damaged the interior of his wife Demetria Murphy’s home, smashed

her car window, set her bed aflame, and threatened to kill himself with an Airsoft pellet

gun. Eck was convicted of six counts of misdemeanor domestic violence and given a

no-contact order prohibiting him from being within 1,000 feet of Murphy’s home.

       On July 20, 2019, King County Sheriff’s deputies received a call from Murphy’s

relative stating that Eck was in Murphy’s home and that the relative was concerned for

Murphy’s safety. Deputies obtained a search warrant for Murphy’s home, at which point


         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80879-6-I/2

Eck surrendered himself outside and was arrested. On October 9, 2019, Eck entered

an Alford1 plea to one count of domestic violence felony violation of a court order. The

court imposed an exceptional sentence of 12 months in jail and 24 months of

community custody. The court also ordered Eck to obtain substance abuse and mental

health treatment, attend grief counseling, and participate in Thinking for a Change as a

form of domestic violence treatment.

        Eck appeals.

                                               II. ANALYSIS

        A. Preservation of Issue for Appeal

        As a threshold matter, the State argues that Eck failed to preserve this issue for

appeal because he did not object to the Thinking for a Change program at trial. We

disagree.

        At trial, defense counsel stated:

                So the [S]tate’s still asking for [the treatment], and I think the Court
        already knows from my presentation why we don’t think it’s appropriate.
        And it’s not just that it’s, in my opinion, the wrong kind of treatment, it’s
        that he has a dual diagnosis. He has a substance abuse problem and a
        mental health problem, and he really needs to focus on those. Two kinds
        of treatment is a lot. Three kinds of treatment, I think, is really starting to
        push the limits of what a human can do.

        Defense counsel further stated that “[the treatment] seems . . . to be more than

what’s necessary.” As a result of these objections, we review Eck’s argument on

appeal.




        1
          North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). In an Alford plea,
the accused technically does not acknowledge guilt but concedes there is sufficient evidence to support a
conviction. In re Pers. Restraint of Cross, 178 Wn.2d 519, 521, 309 P.3d 1186 (2013).
                                                    -2-
No. 80879-6-I/3

       B. Thinking for a Change Condition

       Eck argues that the trial court abused its discretion by imposing his participation

in Thinking for a Change as a condition of his community custody. Eck contends the

condition was unrelated to the crime charged.

       We review a sentencing court’s authority to impose a condition of community

custody de novo. State v. Button, 184 Wn. App. 442, 446, 339 P.3d 182 (2014). We

review whether a community custody condition is appropriately related to a crime for an

abuse of discretion. State v. Irwin, 191 Wn. App. 644, 656, 191 P.3d 830 (2015). A

sentencing court abuses its discretion “when it is exercised on untenable grounds or for

untenable reasons” and if the condition imposed is “manifestly unreasonable.” State v.

Munoz-Rivera, 190 Wn. App. 870, 890, 361 P.3d 182 (2015); State v. Nguyen, 191

Wn.2d 671, 678, 425 P.3d 847 (2018).

       The sentencing court was authorized to impose discretionary community custody

conditions as part of a sentence pursuant to RCW 9.94A.703(3). A court may order

offenders to “[p]articipate in crime-related treatment or counseling services[,] . . .

[p]articipate in rehabilitative programs or otherwise perform affirmative conduct

reasonably related to the circumstances of the offense, the offender’s risk of

reoffending, or the safety of the community.” RCW 9.94A.703(3)(c), (d). Because the

sentencing court was authorized by law to order Eck to participate in crime related

programs, we review the sentencing court’s community custody condition for an abuse

of discretion.

       Thinking for a Change is a program that provides participants with a process for

self-reflection concentrated on uncovering antisocial thoughts, feelings, attitudes, and

                                             -3-
No. 80879-6-I/4

beliefs. 2 The sentencing court imposed this program as a result of Eck’s domestic

violence felony violation of a court order and to assist in mental health evaluation and

treatment, substance use evaluation and treatment, and grief counseling.

       A court does not abuse its discretion if a reasonable relationship exists between

the crime of conviction and the condition of community custody. State v. Irwin, 191 Wn.

App. 644, 658-59, 364 P.3d 830 (2015). The court did not abuse its discretion in

requiring Thinking for a Change as a condition to Eck’s community custody. Eck

violated a no-contact order. Requiring Eck to undergo a program that teaches him

social skills and self-awareness of how his actions may impact others is not so

unrelated as to overcome this standard. Put differently, imposition of this program is not

such that no reasonable person would adopt the sentencing court’s view. State v.

Sutherland, 3 Wn. App. 20, 21, 472 P.2d 584 (1970).

       Affirmed.




WE CONCUR:




       2
          Program Profile: Thinking for a Change, OFF. OF JUST. PROGRAMS: CRIMESOLUTIONS (May 4,
2012), https://crimesolutions.ojp.gov/ratedprograms/242.

                                                -4-